Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Action is responsive to Application No. 16/822591 field on 03/18/2020.  Claims 1-16 are currently pending.  Claims 1, 15, and 16 are independent claims.

Priority
Applicant's claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 04/16/2020, 06/17/2020, 09/24/2020, 01/06/2021, 02/24/2021, 03/31/2021, 05/12/2021, 06/10/2021, and 08/13/2021 were filed on the mailing date of the application on 03/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 612i [see Fig. 6D]; 614a [Fig. 6E]; 660d [Fig. 6U], 666a [Fig. 6Z]; 606h [Figs. 6AA-AD]; 672a [Fig. 6AC-AD]; 726 [Fig. 7C].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “612e” has been used to designate both Text Color [Fig. 6D] [0209] and Element-Highlight Color [0213].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2003/0214519 A1; hereafter “Smith”) in view of Hoellwarth (US 2011/0167350 A1; hereafter “Hoellwarth”).

 	 Regarding Claim 1, Smith teaches an electronic device, comprising: a display device; (Smith [0019] [0022]: display device)
one or more processors; (Smith [0019] [0026]: processor) and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: (Smith [0018] [0019]: memory)
displaying, via the display device, a first version of a first content; (Smith [0035]: document is displayed in a first point size [first version of a content])
while displaying the first version of the first content, displaying, via the display device, a focus indicator at a first location that does not correspond to the first version of the first content; (Smith [0036] [0046]: receiving one of the plurality of cursor positions, in block 320. The cursor position that is within the first window…NOTE: one of ordinary skill would readily recognize that a cursor can be positioned not corresponding to content such as a white space)
receiving a first input; in response to receiving the first input, moving the focus indicator from the first location to a second location; (Smith [0037]: communicating the received cursor position, in block 330. In some embodiments, the communicating in block 330 also includes communicating an indication of a meaningful coherent portion [second location] of the document to the software application)
in accordance with the second location corresponding to the first version of the first content and a set of second version display criteria being met, concurrently displaying, via the display device: at least a portion of the first version of the first content; and a second version of the first content, (Smith [0038] [0041]: The first window 410 includes the text 420 "In conventional systems, the area of the display often overlaps," A portion of text 420 is selected by a user by positioning a mouse cursor over any portion of the text such as at 430 and then clicking the left button or other selected button [a set of second version display criteria being met] on a mouse or other pointing device;  the coherent meaningful portion is predetermined to be part of a sentence, as a result the identified coherent meaningful portion that encompasses the cursor position is the sentence "In conventional systems, the area of the display often overlaps," The portion of the sentence is received, such as in action 340 in FIG. 3, and is displayed, such as in action 350 in FIG. 3 in a second window 440) wherein the second version differs from the first version in a visual characteristic other than size; (Smith [0047]: modifying an attribute, such as a color, a point size, and/or a font, in a manner that facilitates visual perception by a human user) 
Smith may not explicitly each every aspect of in accordance with the second location not corresponding to the first version of the first content, forgoing display of the second version of the first content.   
Hoellwarth teaches in accordance with the second location not corresponding to the first version of the first content, forgoing display of the second version of the first content.  (Hoellwarth 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for when the second location does not correspond to the first version of the first content, forgoing display of the second version of the first content as taught by Hoellwarth for the benefit of modifying portions of content to enhance visibility as taught by Smith, with a reasonable expectation of success, in order to remove the second version from display when no longer needed by user, thus, optimizing screen real estate. In addition, references (Smith and Hoellwarth) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, enhancing screen content visibility. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 8, Smith in view of Hoellwarth teaches wherein the visual characteristic is a user-configurable visual characteristic.  (Hoellwarth [0044] [0047] [0048] [0072]: preferences can be set such that a particular touch screen input can invoke a command to present a visual image of a word or words corresponding to the touch input for children's books whereas the same touch input can invoke a command in adult books to present a definition of the word or words corresponding to the touch input; [0048]: the user can prompt such a service to augment the text in the book according to preferences set by the user. The augmenting information can be loaded into storage on content display device 100 and can be presented when a user interacts with the augmented text) [It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the visual characteristic to be a user-configurable visual characteristic as taught by Hoellwarth for the benefit of modifying portions of content to enhance visibility as taught by Smith, with a reasonable expectation of success, for customization purposes, thus, enhancing user experience.]

Regarding Claim 12, Smith in view of Hoellwarth teaches wherein the first version is in a first state, (Hoellwarth [0057]: the word “apple” is displayed as text [first state]) and wherein the second version includes a graphical representation of the first state.  (Hoellwarth [0057] [0058]: an image corresponding to the meaning of the word "apple” is displayed; Fig. 5a-5b, 6, 7a, 9) [It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first version to be in a first state and the second version to include a graphical representation of the first state as taught by Hoellwarth for the benefit of modifying portions of content to enhance visibility as taught by Smith, with a reasonable expectation of success, for enhanced visibility purposes.]
	
Regarding Claim 15, Smith teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display device, the one or more programs including instructions for: displaying, via the display device, a first version of a first content; (Smith [0019] [0035]: document is displayed in a first point size [first version of a content])
while displaying the first version of the first content, displaying, via the display device, a focus indicator at a first location that does not correspond to the first version of the first content; (Smith [0036] [0046]: receiving one of the plurality of cursor positions, in block 320. The cursor position that is within the first window…NOTE: one of ordinary skill would readily recognize that a cursor can be positioned not corresponding to content such as a white space)
receiving a first input; in response to receiving the first input, moving the focus indicator from the first location to a second location; (Smith [0037]: communicating the received cursor position, in block 330. In some embodiments, the communicating in block 330 also includes communicating an indication of a meaningful coherent portion [second location] of the document to the software application)
in accordance with the second location corresponding to the first version of the first content and a set of second version display criteria being met, concurrently displaying, via the display device:87114397034Attorney Docket No.: P42271US1/77770000520101 at least a portion of the first version of the first content; and a second version of the first content, wherein the second version differs from the first version in a visual characteristic other than size; (Smith [0038] [0041]: The first window 410 includes the text 420 "In conventional systems, the area of the display often overlaps," A portion of text 420 is selected by a user by positioning a mouse cursor over any portion of the text such as at 430 and then clicking the left button or other selected button [a set of second version display criteria being met] on a mouse or other pointing device;  the coherent meaningful portion is predetermined to be part of a sentence, as a result the identified coherent meaningful portion that encompasses the cursor position is the sentence "In conventional systems, the area of the display often overlaps," The portion of the sentence is received, such as in action 340 in FIG. 3, and is displayed, such as in action 350 in FIG. 3 in a second window 440) wherein the second version differs from the first version in a visual characteristic other than size; (Smith [0047]: modifying an attribute, such as a color, a point size, and/or a font, in a manner that facilitates visual perception by a human user) 
Smith may not explicitly each every aspect of in accordance with the second location not corresponding to the first version of the first content, forgoing display of the second version of the first content.  
Hoellwarth teaches in accordance with the second location not corresponding to the first version of the first content, forgoing display of the second version of the first content.  (Hoellwarth [0057] [0061] [0076]: illustration 510 [second version of the first content] can be displayed only as long as the finger is pressed on word)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for when the second location does not correspond to the first version of the 

Regarding Claim 16, Smith teaches a method, comprising: at an electronic device with a display device: (Smith [0021] [0026]: system also includes a display device to visually display information)
displaying, via the display device, a first version of a first content; (Smith [0035]: document is displayed in a first point size [first version of a content])
while displaying the first version of the first content, displaying, via the display device, a focus indicator at a first location that does not correspond to the first version of the first content; (Smith [0036] [0046]: receiving one of the plurality of cursor positions, in block 320. The cursor position that is within the first window…NOTE: one of ordinary skill would readily recognize that a cursor can be positioned not corresponding to content such as a white space)
receiving a first input; in response to receiving the first input, moving the focus indicator from the first location to a second location; (Smith [0037]: communicating the received cursor position, in block 330. In some embodiments, the communicating in block 330 also includes communicating an indication of a meaningful coherent portion [second location] of the document to the software application)
in accordance with the second location corresponding to the first version of the first content and a set of second version display criteria being met, concurrently displaying, via the display device: at least a portion of the first version of the first content; and a second version of the first content, wherein the second version differs from the first version in a visual characteristic other than size; (Smith [0038] [0041]: The first window 410 includes the text 420 "In conventional systems, the area of the display often overlaps," A portion of text 420 is selected by a user by positioning a mouse cursor over any portion of the text such as at 430 and then clicking the left button or other selected button [a set of second version display criteria being met] on a mouse or other pointing device;  the coherent meaningful portion is predetermined to be part of a sentence, as a result the identified coherent meaningful portion that encompasses the cursor position is the sentence "In conventional systems, the area of the display often overlaps," The portion of the sentence is received, such as in action 340 in FIG. 3, and is displayed, such as in action 350 in FIG. 3 in a second window 440) wherein the second version differs from the first version in a visual characteristic other than size; (Smith [0047]: modifying an attribute, such as a color, a point size, and/or a font, in a manner that facilitates visual perception by a human user)  
Smith may not explicitly teach every aspect of in accordance with the second location not corresponding to the first version of the first content, forgoing display of the second version of the first content.
Hoellwarth teaches in accordance with the second location not corresponding to the first version of the first content, forgoing display of the second version of the first content. (Hoellwarth [0057] [0061] [0076]: illustration 510 [second version of the first content] can be displayed only as long as the finger is pressed on word)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for when the second location does not correspond to the first version of the first content, forgoing display of the second version of the first content as taught by Hoellwarth for the benefit of modifying portions of content to enhance visibility as taught by Smith, with a reasonable expectation of success, in order to remove the second version from display when no longer needed by .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hoellwarth in further view of Gildfind (US 8,255,836 B1; hereafter “Gildfind”).

Regarding Claim 2, Smith in view of Hoellwarth teach “positioning a mouse cursor over any portion of the text such as at 430 and then clicking the left button or other selected button [a set of second version display criteria being met] on a mouse or other pointing device” (Smith [0041]).  However, Smith in view of Hoellwarth may not explicitly teach every aspect of wherein the set of second version display criteria includes a criterion that is met when a second input, distinct from the first input, is received prior to or concurrently with the first input.  
Gildfind teaches wherein the set of second version display criteria includes a criterion that is met when a second input, distinct from the first input, is received prior to or concurrently with the first input. (Gildfind column 3 lines 39-52, column 4 lines 36-37, column 6 lines 41-59, column 7 lines 30-36, column 8 lines 15-26, column 14 lines 3-8, column 17 lines 5-7, 20-23, 30-31: describing criteria including receiving a first gesture [second input] before or concurrently, that is distinct, from a second gesture [first input])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include criteria including receiving a first gesture [second input] before or concurrently that is distinct from a second gesture [first input] as taught by Gildfind for the benefit of modifying portions of content to enhance visibility as taught by Smith in view of Hoellwarth, with a 

Regarding Claim 3, Smith in view of Hoellwarth in further view of Gildfind teaches wherein the second input is received concurrently with the first input, the one or more programs further including instructions for: (Gildfind column 3 lines 50-52: the first user input is a continuous user input, during which the user maintains contact with the touch screen while completing the second user input)  
while displaying the second version of the first content, detecting that the second input has ceased; (Gildfind column 7 lines 57-66: With hover mode active, UI 60 may display hover mode content 68 [second version of the first content] associated with UI elements and the user may then release the first touch gesture [second input]) and  85 114397034Attorney Docket No.: P42271US1/77770000520101 
in response to detecting that the second input has ceased, ceasing to display the second version of the first content.  (Gildfind column 7 lines 57-66: The user may then release the first touch gesture [second input] (e.g., break contact touch screen 72) to remove content 68 [second version of the first content]) [The motivation of claim 2 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Smith in view of Hoellwarth in further view of Gildfind teaches wherein the second input is received prior to the first input.  (Gildfind column 8 lines 15-26, column 14 lines 59-62: 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hoellwarth in further view of Tran (US 2019/0377778 A1; hereafter “Tran”).

Regarding Claim 5, Smith in view of Hoellwarth teaches “semantically relevant portions include…images or other graphics” (Smith [0006]).  However, Smith in view of Hoellwarth may not explicitly teach every aspect of wherein the first version includes a first icon, and wherein the second version includes text that corresponds to the first icon.  
Tran teaches wherein the first version includes a first icon, (Tran [0109] [0110] [0114]: first version including a first icon; Fig. 3D “162”) and wherein the second version includes text that corresponds to the first icon.  (Tran [0114]-[0116]: second version including text corresponding to the first icon; Fig. 3D “160”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first version to include a first icon and the second version to include text that corresponds to the first icon as taught by Tran for the benefit of modifying portions of content to enhance visibility as taught by Smith in view of Hoellwarth, with a reasonable expectation of success, because Tran teaches that this captures the attention of the user [0115].  Additionally, including text that corresponds to the first icon provides context to a user, thus, helping decision-making. In addition, references (Smith in view of Hoellwarth and Tran) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, enhancing screen content visibility. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hoellwarth in further view of Cho et al. (US 2015/0082162 A1; hereafter “Cho”).

Regarding Claim 6, Smith in view of Hoellwarth teaches “semantically relevant portions include…images or other graphics” (Smith [0006]).  However, Smith in view of Hoellwarth may not explicitly teach every aspect of wherein the first version includes a second icon, and wherein the second version includes a third icon corresponding to the second icon and text that corresponds to the second icon.  
Cho teaches wherein the first version includes a second icon, (Cho [0104]-[0105]: the first version includes an icon “45) and wherein the second version includes a third icon corresponding to the second icon and text that corresponds to the second icon.  (Cho [0104]-[0105]: the second version includes an icon with corresponding text “49”; Fig. 3A, 3B, 3D, 4B, 4C)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first version to include a second icon and the second version to include the second icon and text that corresponds to the second icon as taught by Cho for the benefit of modifying portions of content to enhance visibility as taught by Smith in view of Hoellwarth, with a reasonable expectation of success, because Cho teaches that this increases visibility, it helps a user to recognize exactly which item is selected or which item is to be selected [0105].  Additionally, including the icon with text that corresponds to the first icon provides context to a user, thus, helping decision-making. In addition, references (Smith in view of Hoellwarth and Cho) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, enhancing screen content visibility. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hoellwarth in further view of Louch (US 2007/0216712 A1; hereafter “Louch”).

Regarding Claim 7, Smith in view of Hoellwarth teaches “semantically relevant portions include…images or other graphics” (Smith [0006]).  However, Smith in view of Hoellwarth may not explicitly teach every aspect of wherein the first version includes a fourth icon, and wherein the second version includes a fifth icon different from the fourth icon in a visual characteristic other than size.  
Louch teaches wherein the first version includes a fourth icon, and wherein the second version includes a fifth icon different from the fourth icon in a visual characteristic other than size.  (Louch [0020] [0064]: transformation of an object [icon]; an apple, 454 and 458, is shown in both figures with different renderings; 7A-7B) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first version to include a fourth icon and the second version to include a fifth icon different from the fourth icon in a visual characteristic other than size as taught by Louch for the benefit of modifying portions of content to enhance visibility as taught by Smith in view of Hoellwarth, with a reasonable expectation of success, because Louch teaches that this aids visually impaired people [0008] [0024].  In addition, references (Smith in view of Hoellwarth and Louch) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, enhancing screen content visibility. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hoellwarth in further view of Kao et al.  (US 2007/0174045 A1; hereafter “Kao”)

Claim 9, Smith in view of Hoellwarth may not explicitly teach every aspect of wherein the first version includes an abbreviated version of second content, and wherein the second version includes a non-abbreviated version of the second content.  
Kao teaches wherein the first version includes an abbreviated version of second content, (Kao [0018] [0041]: content including one or more acronyms [abbreviated version]) and wherein the second version includes a non-abbreviated version of the second content.  (Kao [0018] [0034] [0041] [0043]:  an acronym can be defined or expanded [non-abbreviated version] within an expansion pop-up)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first version to include an abbreviated version of second content and the second version to include a non-abbreviated version of the second content as taught by Kao for the benefit of modifying portions of content to enhance visibility as taught by Smith in view of Hoellwarth, with a reasonable expectation of success, because Kao teaches that this provides understanding to abbreviated meanings, thus, enhancing user experience [0006] [0008].  In addition, references (Smith in view of Hoellwarth and Kao) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, enhancing screen content visibility. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hoellwarth in further view of Chiu et al. (US 2010/0204979 A1; hereafter “Chiu”).

Regarding Claim 10, Smith in view of Hoellwarth may not explicitly teach every aspect of wherein displaying the first version of the first content includes displaying a first version of a second content and a first version of a third content, the one or more programs further including instructions 
However, Chiu teaches wherein displaying the first version of the first content includes displaying a first version of a second content and a first version of a third content, (Chiu [0044] Fig. 3B showing first version of the first content “410” includes displaying other content considered to be a first version of a second content and a first version of a third content, such as radio buttons for None, Fixing, and Verifying, or “Search Condition” title, or “User, Status, Module, etc.”)
the one or more programs further including instructions for: while displaying the second version of the first content, (Chiu [0049] [0050] Fig. 3B displaying second version of the first content “320”)
visually distinguishing the first version of the first content from the first version of the second content and the first version of the third content.  (Chiu [0050] [0054] Fig. 3B visually distinguishing the first version of the first content from the first version of the second content and the first version of the third content by encompassing the first content with a circular-shaped third floating window or in Fig. 4B enlarging the first version of the first content)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to visually distinguishing the first version of the first content from the first version of the second content and the first version of the third content as taught by Chiu for the benefit of modifying portions of content to enhance visibility as taught by Smith in view of Hoellwarth, with a reasonable expectation of success, for selection confirmation purpose and Chiu teaches that this improves reading convenience [0057].  In addition, references (Smith in view of Hoellwarth and Chiu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, enhancing screen content visibility. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hoellwarth in further view of Niranjani et al. (US 2017/0160914 A1; hereafter “Niranjani”).

Regarding Claim 11, Smith in view of Hoellwarth may not explicitly teach every aspect of wherein the second version includes a uniform resource identifier (URI), the one or more programs further including instructions for: receiving third input corresponding to selection of the URI; and 
in response to the third input, displaying content accessed based on the URI.
Niranjani teaches wherein the second version includes a uniform resource identifier (URI), (Niranjani [0064]: the magnified window includes a hyperlink; Fig. 4) 
the one or more programs further including instructions for: receiving third input corresponding to selection of the URI; (Niranjani [0064] [0069]: receiving a user input on the hyperlink within the magnified window; Fig. 4) and 
in response to the third input, displaying content accessed based on the URI. (Niranjani [0044] [0064] [0069] [0070]:  in response to user input, the content may respond by navigating to another webpage)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the second version to include a selectable hyperlink as taught by Niranjani for the benefit of modifying portions of content to enhance visibility as taught by Smith in view of Hoellwarth, with a reasonable expectation of success, because Niranjani teaches by “displaying a magnified window in a region of the display in response to detecting an object hovering in front of the display, a user may experience enhanced browsing and navigation of rendered content” [0007].  In addition, references (Smith in view of Hoellwarth and Niranjani) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, enhancing screen content visibility. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hoellwarth in further view of Saurabh (US 2018/0181261 A1; hereafter “Saurabh”).

Regarding Claim 13, Smith in view of Hoellwarth may not explicitly teach every aspect of in accordance with a determination that there is enough space for the second version to be displayed at a third location adjacent to the first content, the second version is displayed at the third location and aligned to a first side of the first content, and in accordance with a determination that there is not enough space for the second version to be displayed at the third location adjacent to the first content, the second version is displayed at a fourth location, wherein the fourth location is different from the third location.  
However, Saurabh teaches in accordance with a determination that there is enough space for the second version to be displayed at a third location adjacent to the first content, the second version is displayed at the third location and aligned to a first side of the first content, (Saurabh [0053] [0178] [0181] [0182]: describing determining space availability and if there is enough space then displaying at a location, i.e. top-left; [0027] [0081] [0082]; [0177]: the popup display location specifies that the popup interface will be displayed adjacent to the target element and at a particular side of the target element; Figs. 8 and 10 showing popup interface being aligned to a first side) and 
in accordance with a determination that there is not enough space for the second version to be displayed at the third location adjacent to the first content, the second version is displayed at a fourth location, wherein the fourth location is different from the third location.  (Saurabh [0053] [0054] [0082] [0182]: determination that space availability at the top and left positions [third location] are not ideal for popup interface [second version]; determine that the resulting popup interface will be best 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to determine space availability for the second version to displayed and displaying the second version at a determined location as taught by Saurabh for the benefit of modifying portions of content to enhance visibility as taught by Smith in view of Hoellwarth, with a reasonable expectation of success, because Saurabh teaches that this will “improve a user's viewing experience by rendering content at optimal locations that can, thereby, improve the layout and readability of documents containing the pop-up interfaces” [0026].  In addition, references (Smith in view of Hoellwarth and Saurabh) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, enhancing screen content visibility. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hoellwarth in further view of Bates et al. (US 6,809,741 B1; hereafter “Bates”).

Regarding Claim 14, Smith in view of Hoellwarth teaches “the manner that facilitates visual perception by a human user is modifying an attribute, such as a color, a point size, and/or a font” (Smith [0047]).  However, Smith in view of Hoellwarth may not explicitly teach every aspect of wherein a background of the second version is user-defined color and wherein displaying the second version includes: in accordance with a determination that a color of the first content is not within a color threshold of the user-defined color, displaying a foreground of the second version using the color of the first content; and in accordance with a determination that a color of the first content is within a color 
Bates teaches wherein a background of the second version is user-defined color (Bates column 8 lines 47-50, column 9 lines 45-49, column 10 lines 1-7 and 21-23:  describing that a user can select the background color) and
wherein displaying the second version includes: in accordance with a determination that a color of the first content is not within a color threshold of the user-defined color, displaying a foreground of the second version using the color of the first content; (Bates column 3 line 66 to column 4 line 2, column 12 lines 45-52, column 14 line 57 to column line 3: describing that if the color of text [first content] does not match or that there is sufficient contrast [not within a color threshold] from the background color then maintaining the color of the text) and  
in accordance with a determination that a color of the first content is within a color threshold of the user-defined color, displaying the foreground of the second version using a color that is not within the color threshold of the user-defined color. (Bates column 3 lines 55-59, column 4 lines 19-21, column 12 lines 45-50, 53-55, 66-67, column 15 lines 4-22: describing that if the color of text [first content] does match or that there is not sufficient contrast [within a color threshold] from the background color then changing the color of the text to a color that contrasts sufficiently)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to determine foreground characteristics based on a background color as taught by Bates for the benefit of modifying portions of content to enhance visibility as taught by Smith in view of Hoellwarth, with a reasonable expectation of success, for visibility and legibility purposes, thus, enhancing user experience for those with color-blindness [Bates column 9 lines 34-45].  Therefore, the combination teaches that the second version will be displayed in a color not within a color threshold of the user-defined color.  In addition, references (Smith in view of Hoellwarth and Bates) teach features .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Barkwary
US 9,575,653 B1 – Relevant to independent claims 
Bell et al.
US 9,262,067 B1 – Relevant to independent claims
Bockus et al.
US 8,132,109 B2 – “a user with multiple visual needs can address each of these visual needs using style sheets. A color-blind and visually impaired user that needs magnification can set up one style sheet (e.g., CSS A) that renders colors not easily seen by the user due to the user's color-blindness and another style sheet (e.g., CSS B) that renders elements within a predetermined proximity of the user's cursor in both a larger font as well as using colors that the user can better see (e.g., black instead of red/green, etc.).” [column 5 lines 59-67]
C et al.
US 10,319,116 B1 – Relevant to claim 14
Ishii
US 10,521,507 B2 – Relevant to claim 9
Johnson et al.
US 8,091,038 B1 – Relevant to claim 14
Ouyang et al.
US 8,656,296 B1 – Relevant to independent claims
Rodriguez et al.
US 6,704,034 B1 – Relevant to independent claims
Zaman et al.
US 8,176,438 B2 - Relevant to independent claims and claim 14


US Patent Application Publications
Benko et al.
US 2007/0247435 A1 – “he tracking component 110 can detect and disambiguate between a primary and a secondary finger touch, thereby facilitating cursor steering (by the primary finger) concurrently with the selection of an assistance 

US 2014/0026097 A1 – Relevant to independent claims
Driskell
US 2003/0112278 A1 – Relevant to claim 13
Eldawy
US 2015/0205515 A1 – Relevant to claim 2
Esponda 
US 2020/0201898 A1 – Relevant to claim 9
Everitt et al.
US 2016/0349970 A1 – Relevant to independent claims and claim 14
Hotelling et al.
US 2006/0026535 A1 – Relevant to claims 2 and 3
Kennedy
US 2010/0259500 A1 – Relevant to independent claims
Kocienda et al.
US 2014/0362105 A1 – Relevant to claim 14
Leventhal et al.
US 2014/0063071 A1 – Relevant to independent claims and claim 14
Seymour et al.
US 2018/0113600 A1 – Relevant to independent claims 
Shum et al.
US 2006/0044324 A1 – Relevant to claim 14
Zimmer et al.
US 2015/0248781 A1 – Relevant to claim 13


Non-Patent Literature
Barsamian, Blaze. “The Magic of SCSS Dynamically Changing CSS Font Color Based on Background, Using SCSS”. Revelry. 02/07/2018 <<Dynamically Changing CSS Font Color Based on Background, Using SCSS (revelry.co)>>
Relevant to claim 14
Rendle, Robin. “Reverse Text Color Based on Background Color Automatically in CSS”. CSS-Tricks. 10/19/2015 <<https://css-tricks.com/reverse-text-color-mix-blend-mode/>>
Relevant to claim 14
VanRoekel, Kara. “Mobile Accessibility 201: Colors, Contrast, and Magnification, Oh My!” Level Access Blog. 3 years ago <<Mobile Accessibility 201: Colors, Contrast, and Magnification, Oh My! - Level Access>>
Relevant to independent claims and claim 14
“IZoom Magnifier/Reader CD version 6.0”. LS&S Learning, Sight, & Sound Made Easier. 11/15/2009 <<https://www.youtube.com/watch?v=jrJ-dLCh20g&t=8s>> and <<https://lssproducts.com/izoom-magnifier-reader-cd-version-6-0/#Color_Enhancements>>
Relevant to independent claims
Corradini, Facundo. “Switch font color for different backgrounds with CSS”. CSS-Tricks. 8/10/2018 <<https://css-tricks.com/switch-font-color-for-different-backgrounds-with-css/>>
Relevant to claim 14

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER NICHOLS
Primary Examiner
Art Unit 2142


/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        September 29, 2021